DETAILED ACTION
Claims 1-13 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under DE102019219908 filed on 12/17/2019.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kolleri, US 2018/0068173 A1 (Kolleri), in view of Berglund et al, US 2013/0237754 A1 (Berglund).

Regarding Claim 1, Kolleri discloses a method for photographic recording of an ear of a user using a camera manually controlled by the user, which comprises the steps of: instructing the user to manually position the camera in a starting position to record a face of the user; recording the face of the user by means of the camera; ascertaining a need for correction for the starting position in dependence on the recording of the face; instructing the user if necessary to change the starting position in dependence on the need for correction; instructing the user to move the camera manually into a target position, in which the camera is oriented to record the ear of the user; ascertaining an estimated value for a current position of the camera; triggering a number of photographic pictures when the current position coincides with the target position; and deriving an item of depth information about the ear of the user on a basis of the number of photographic pictures (Kolleri [0123]-[0128], Figs. 7, 8a, 8b – FIG. 7 is a flowchart depicting an example method 700 for improving the accuracy of an image captured using a camera of a mobile device. Method 700 can be used, at least in some cases, to improve the accuracy of facial recognition by promoting consistency among captured images. At 710, an image from a camera of a mobile device is displayed on a user interface of the mobile device. The image can be one of multiple images received from the camera and displayed on the user interface in sequence. In such a scenario, the sequence of images can be presented via the user interface as a video feed to the user. As the user adjusts the position of the camera, the view displayed on the user interface via the sequence of images will change accordingly. At 720, a cut-out is displayed on the user interface that overlays the image received from the camera and obscures a portion of the image. The cut-out can take various shapes, such as a rectangle, circle, etc. The cut-out can be in the shape of an outline of a human head. By obscuring portions of the image not visible within the cut-out, the cut-out can serve as a guide for correctly positioning a face of a person depicted in the image. FIG. 8A depicts an example user interface 832 displayed on a display 830 of an example mobile device 810.  The user interface 832 comprises an example cut-out 834 overlaying an image captured by a camera 840 of the mobile device 810.  The camera 840 is illustrated as being positioned on the back of the mobile device 810, but other positions for the camera are also possible.  The image captured by the camera 840 depicts a face 850. Returning to FIG. 7, at 730, a user is prompted, via the user interface, to adjust the location of the camera so that the person's face is visible within the cut-out before capturing an image received from the camera. The prompt can be one or more messages displayed to on the user interface to direct the user to place the face of the person within the cut-out. Based on a detected position of the face within the image, the message can prompt the user to move forward, move backward, move left, move right, etc. The size and shape of the cut-out can serve as the prompt. In FIG. 8B, the size and shape of cut-out 834 have server to prompt the user to adjust the position of the camera 840 so that the face 850 completely fills the cut-out 834.  Once the face 850 is appropriately positioned within the cut-out 834, the user can capture the image by activating the button 836; [0119] – The sequence of images can then analyzed by calculating the relative depth of certain features compared to other features. The earlobes should have a have greater depth than the tip of the nose since the nose is closer to the camera than the ears; [0151] – The various features of human faces can include eye shape; inter-pupillary distance; nose shape and/or size; ear shape, size, and/or location; mouth shape, size, and/or location; face width-to-height ratio, etc).
However, Kolleri does not explicitly disclose using at least one of the item of depth information or the number of photographic images to adapt a hearing aid.
Berglund teaches using at least one of the item of depth information or the number of photographic images to adapt a hearing aid (Berglund [0074] – The completion module (208) has a database of classes, makes, and models of hearing aids or other objects worn in the ear. The classes, makes, and models identify the proper portions of the ear to be scanned. The completion module is configured to identify from the 3D image of the ear constructed by the construction module (169) whether the 3D image includes scanned portions of the ear required for the manufacture of a particular class, make and model of a hearing aid or other object worn in the ear.  The completion module (208) is also configured to determine whether portions of the ear have simply not been scanned at all. Such portions may appear as holes in the 3D image of the ear; [0076] – To facilitate manufacturing a hearing aid, mold or other object worn in the ear in the example of FIG. 16, an operator scans the ear with the otoscanner of FIG. 16 with the mouth open and then with the mouth closed. 3D images of the ear constructed when the mouth is open and also when the mouth is closed may then be used to manufacture a hearing aid, mold, or other object worn in the ear that is comfortable to the wearer when the wearer's mouth is open and when it is closed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kolleri to use at least one of the item of depth information or the number of photographic images to adapt a hearing aid, as taught by Berglund. One would be motivated to use images to find the proper specs for a hearing aid.

Regarding Claim 5, Kolleri, in combination, further discloses the method according to claim 1, wherein during a movement of the camera in a direction toward the target position, taking the photographic pictures by means of the camera and the photographic pictures are analyzed as to whether the ear of the user is contained in the photographic pictures (Kolleri [0126]-[0128] – The image captured by the camera 840 depicts a face 850. Returning to FIG. 7, at 730, a user is prompted, via the user interface, to adjust the location of the camera so that the person's face is visible within the cut-out before capturing an image received from the camera. The prompt can be one or more messages displayed to on the user interface to direct the user to place the face of the person within the cut-out. Based on a detected position of the face within the image, the message can prompt the user to move forward, move backward, move left, move right, etc. The size and shape of the cut-out can serve as the prompt. In FIG. 8B, the size and shape of cut-out 834 have server to prompt the user to adjust the position of the camera 840 so that the face 850 completely fills the cut-out 834.  Once the face 850 is appropriately positioned within the cut-out 834, the user can capture the image by activating the button 836; [0151] – The various features of human faces can include eye shape; inter-pupillary distance; nose shape and/or size; ear shape, size, and/or location; mouth shape, size, and/or location; face width-to-height ratio, etc).

Regarding Claim 6, Kolleri, in combination, further discloses the method according to claim 1, which further comprises using a smartphone having at least one camera as the camera (Kolleri [0250] – The computing devices (e.g., 2320, 2322, and 2324) can be mobile devices (e.g., tablet computers or smart phones)).

Regarding Claim 9, Kolleri, in combination, further discloses the method according to claim 1, which further comprises transmitting the number of photographic pictures of the ear, the item of depth information, and/or items of size information to a hearing aid data service (Kolleri [0119] – The sequence of images can then analyzed by calculating the relative depth of certain features compared to other features. The earlobes should have a have greater depth than the tip of the nose since the nose is closer to the camera than the ears; [0151] – The various features of human faces can include eye shape; inter-pupillary distance; nose shape and/or size; ear shape, size, and/or location; mouth shape, size, and/or location; face width-to-height ratio, etc).

Claims 2-4, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolleri and Berglund, in view of Jovanovic et al, US 2016/0260250 A1 (Jovanovic).

Regarding Claim 2, Kolleri and Berglund teach the method according to claim 1, as outlined above.
However, Kolleri does not explicitly disclose ascertaining the estimated value for the current position of the camera by means of positioning sensors associated with the camera.
Jovanovic teaches ascertaining the estimated value for the current position of the camera by means of positioning sensors associated with the camera (Jovanovic [0028] – The accessory contains a laser rangefinder and also uses the smart phone's inertial measurement unit (IMU) consisting of an accelerometer, gyroscope, and compass. The IMU is used to provide the pointing information of the camera as it is moved.  Any type of inertial measurement system, containing at least a 3-axis gyroscope, could be used. The inertial motion and the distance measurements are combined in the Pose Engine to provide an accurate pose estimate).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kolleri to  ascertain the estimated value for the current position of the camera by means of positioning sensors associated with the camera, as taught by Jovanovic. One would be motivated as the positional sensors can provide context as to where the camera is being held.

Regarding Claim 3, Kolleri, in combination, further discloses the method according to claim 2, wherein, when an approach of the current position to the target position is ascertained on a basis of the estimated value, triggering a number of photographic pictures by means of the camera and the number of photographic pictures is analyzed as to whether the ear of the user is included in at least one picture Kolleri [0126]-[0128] – The image captured by the camera 840 depicts a face 850. Returning to FIG. 7, at 730, a user is prompted, via the user interface, to adjust the location of the camera so that the person's face is visible within the cut-out before capturing an image received from the camera. The prompt can be one or more messages displayed to on the user interface to direct the user to place the face of the person within the cut-out. Based on a detected position of the face within the image, the message can prompt the user to move forward, move backward, move left, move right, etc. The size and shape of the cut-out can serve as the prompt. In FIG. 8B, the size and shape of cut-out 834 have server to prompt the user to adjust the position of the camera 840 so that the face 850 completely fills the cut-out 834.  Once the face 850 is appropriately positioned within the cut-out 834, the user can capture the image by activating the button 836; [0151] – The various features of human faces can include eye shape; inter-pupillary distance; nose shape and/or size; ear shape, size, and/or location; mouth shape, size, and/or location; face width-to-height ratio, etc).

Regarding Claim 4, Kolleri, in combination, further discloses the method according to claim 3, which further comprises analyzing the number of photographic pictures as to whether the camera is oriented with its optical axis generally perpendicular to a sagittal plane (Kolleri Fig.8a and 8b – The positioning of the camera with respect to the face captured shows the camera is oriented with its optical axis generally perpendicular to a sagittal plane, as claimed).

Regarding Claim 10, Kolleri, Berglund teach and Jovanovic teach the method according to claim 2, as outlined above.
However, Kolleri does not explicitly disclose the positioning sensors are acceleration sensors.
Jovanovic [0028] – The accessory contains a laser rangefinder and also uses the smart phone's inertial measurement unit (IMU) consisting of an accelerometer, gyroscope, and compass).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kolleri such that the positioning sensors are acceleration sensors, as taught by Jovanovic. One would be motivated as the acceleration sensor can provide detail on movement of the camera.

Regarding Claim 11, Kolleri, in combination, further discloses the method according to claim 4, which further comprises analyzing the number of photographic pictures as to whether the camera is oriented with the optical axis disposed in a frontal plane intersecting the ear of the user (Kolleri Fig.8a and 8b – The positioning of the camera with respect to the face captured shows the camera is disposed in a frontal plane intersecting the ear of the user, as claimed).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kolleri and Berglund, in view of Thorson, US 2013/0308835 A1 (Thorson).

Regarding Claim 8, Kolleri and Berglund teach the method according to claim 1, as outlined above.
However, Kolleri does not explicitly disclose deriving items of geometrical size information about the ear from the number of photographic pictures of the ear.
Thorson teaches deriving items of geometrical size information about the ear from the number of photographic pictures of the ear (Thorson [0013] – Correlate the recognized at least one human feature to a user attribute by performing a lookup operation of the recognized at least one human feature using a lookup table to identify the user attribute. Performing image recognition on the image to recognize at least one human feature of the user by performing image recognition on the image to recognize the user's ear within the image and to determine an approximate ear size. That is, the at least one human feature of the user is the approximate ear size).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kolleri to derive items of geometrical size information about the ear from the number of photographic pictures of the ear, as taught by Thorson. One would be motivated as the images captured of the ear can be used to determine its size.

Claims 7 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kolleri, in view of Shubinsky et al, US 2013/0236066 A1 (Shubinsky).

Regarding Claim 7, Kolleri and Berglund teach the method according to claim 1, as outlined above.
However, Kolleri does not explicitly disclose recording at least a component of an infrared spectrum recorded by means of the camera and is used to create the item of depth information in the number of photographic pictures of the ear.
Shubinsky teaches recording at least a component of an infrared spectrum recorded by means of the camera and is used to create the item of depth information in the number of photographic pictures of the ear (Shubinsky [0016] – A method of biometric identification and authentication of a user by imaging of an ear of the user; [0029] – By projecting certain types of patterns, the correspondence of the images can be easily identified, and depth information can be retrieved by using a simple image processing (triangulation) technique).


Regarding Claim 12, Kolleri, Berglund and Shubinsky teach the method according to claim 7, as outlined above.
However, Kolleri does not explicitly disclose the infrared spectrum is a near-infrared spectral range.
Shubinsky teaches the infrared spectrum is a near-infrared spectral range (Shubinsky [0016] – The ear is illuminated with a first structured pattern of near-infrared light from the source of structured light, the structured pattern of near-infrared light being a periodic pattern of spaced apart lines of near-infrared illumination. A first near-infrared image of the illuminated ear is acquired using the image acquisition device. The analysis area of the near-infrared image is processed to extract identifying features and it is determined if the identifying features correspond to an authorized user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kolleri where the infrared spectrum is a NIR spectral range, as taught by Shubinsky. One would be motivated as NIR imaging can be used to extract features on a subject, such as an ear.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kolleri, in view of Hannibal et al, US 2006/0204013 A1 (Hannibal).

With regard to claim 13, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 13. The Kolleri reference further discloses teaches a camera and a controller (see Kolleri [0046], camera 116, processor 111, storage 112).
However, Kolleri does not explicitly disclose the number of photographic pictures being taken of the ear at angles to one another, the number of photographic pictures including at least one picture taken essentially perpendicular to the sagittal plane and pictures taken in a range that is offset by up to 10 degrees ventrally or dorsally in relation to the frontal plane.
Hannibal teaches the images being taken at different angles and degrees relative to the ear (Hannibal [0018] – The movable support may be controlled by the computer for easy adjustment of the position of the camera and thereby the field of view and angle of view of each or both ears of the hearing aid wearer; [0041] – The movable supports are controlled by the computer for positioning of the camera 18, 28 in a desired position for easy adjustment of the field of view and angle of view of each or both ears of the hearing aid wearer 20) [the moveable support in Hannibal allows for the camera to capture images, where changes are possible such that the movement can be perpendicular to the sagittal plane and pictures taken in a range that is offset by up to 10 degrees ventrally or dorsally in relation to the frontal plane – see Hannibal Fig.3].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kolleri to capture images at different angles/degrees relative to the ear, as taught by Hannibal. One would be motivated as the ability to move the camera to a user’s desire allows for specific angles to be captured in and around an ear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/AMIR SHAHNAMI/Examiner, Art Unit 2483